Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that his conviction of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]) is not supported by legally sufficient evidence (see, People v Gray, 86 NY2d 10, 19; People v Hryckewicz, 221 AD2d 990, lv denied 88 NY2d 849), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Finally, the contention of defendant that he was deprived of a fair trial by prosecutorial misconduct is without merit. The single statement in the prosecutor’s summation to which defendant objects did not deprive defendant of a fair trial (see, People v Bogue, 234 AD2d 946; People v Scott, 181 AD2d 995, lv denied 80 NY2d 837). (Appeal from Judg*919ment of Onondaga County Court, Burke, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Denman, P. J., Pine, Doerr, Balio and Boehm, JJ.